Citation Nr: 1410717	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  09-28 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for hypertension, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active naval service from October 1961 to August 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2013, the Board issued a decision denying the claim of service connection for hypertension, including as due to herbicide exposure and remanding the claim of service connection for bilateral hearing loss disability to the RO via the Appeals Management Center (AMC).  The Veteran then appealed the Board's March 2013 decision as to the hypertension claim to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In January 2014, based on a Joint Motion for Remand (JMR), the Court issued an Order vacating the Board's decision as to the issue of service connection for hypertension and remanding the claim to the Board for further development and readjudication in compliance with directives specified in the joint motion.

In the meantime, the claim for service connection for bilateral hearing loss disability has been returned from the AMC to the Board for appellate review.

The Board notes that there is a VA electronic records file in addition to the claims folder in this case.  The Board has reviewed all of these records.  

The issue of entitlement to service connection for hypertension, including as due to herbicide exposure is REMANDED to the RO via the AMC.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's bilateral hearing loss disability is directly related to his noise exposure in service.
CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision as it relates to the grant of entitlement to service connection for bilateral hearing loss disability, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

The Veteran currently meets the requirements for hearing loss disability set forth at 38 C.F.R. § 3.385 (2013), as demonstrated in VA examinations dated in April 2013 and September 2013.  In service, he did in fact have some evidence of hearing loss at induction, but the Board concluded in the March 2013 decision that there was clear and unmistakable evidence against aggravation in service, as there was no showing of an increase in severity.  Accordingly, the Board specifically found that the current claim is one for service connection (rather than for service-connected aggravation of a preexisting hearing loss).  It then remanded the issue of whether the Veteran's current hearing loss is medically related to his conceded acoustic trauma in service consistent with his duties onboard a naval vessel.  

The examiner who authored the April 2013 VA examination opined that she could not opine as the etiology of the current hearing loss without resort to speculation.  

The Veteran was also afforded a VA audiology examination in September 2013 in association with a claim for service connection for tinnitus.  The audiologist reviewed the claims folder and examined the Veteran, and then opined that the Veteran's current bilateral sensorineural hearing loss was at least as likely as not a result of acoustic trauma in active service.  The examiner explained that, "The Veteran reported normal hearing sensitivity at enlistment and was exposed to significant amounts of noise exposure while in the military with and without the use of hearing protection.  Cochlear damage caused by noise exposure is a permanent condition and is progressive in nature.  This type of damage can go undetected on an audiogram in its early stages."  

In light of the positive medical opinion from the VA audiologist in September 2013 and resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for bilateral hearing loss disability.   

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

REMAND

As to the claim for service connection for hypertension, including as due to herbicide exposure, the JMR directs that the Veteran's entire service personnel records file be associated with his claims folder in order to determine the exact dates he served aboard the U.S.S. Ozbourn.  This is noted to be significant as the vessel served in the official waters off Vietnam for a period of time, and the Veteran's service onboard that ship may have been during that period.  Accordingly, on remand, the Veteran's entire service personnel records should be obtained and associated with the claims folder and the claim should be readjudicated.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's entire service personnel records file and associate it with the Veteran's claims folder.  

2.  Determine whether the Veteran served onboard the U.S.S. Ozbourn while it was within the official waters off Vietnam.  

3.  Undertake any other development determined to be warranted based on the personnel records.

4.  Then, readjudicate the Veteran's claim for service connection for hypertension, including as due to herbicide exposure.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


